THE THIRTEENTH COURT OF APPEALS

                                   13-14-00315-CV


                    In the Estate of Laverne (Toby) Smith, Deceased


                                On Appeal from the
                        County Court of Lavaca County, Texas
                               Trial Cause No. 10693


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

September 1, 2015